COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Yolanda Pacheco and Fernando Pacheco,            §               No. 08-19-00129-CV

                        Appellant,                 §                  Appeal from the

  v.                                               §                143rd District Court

  Oscar Lara Rodriguez and Salina Chavez           §             of Reeves County, Texas
  Rodriguez,
                                                   §             (TC# 17-04-21935-CVR)
                          Appellee.
                                              §
                                            ORDER

       On May 6, 2019, the Court issued an order for mediation referral. On May 28, 2019, the

appellants filed a letter effectively advising the Court that parties have not agreed upon a mediator.

Pursuant to the May 6, 2019 order and on our own motion, we order that the appellate timetable

suspension is lifted. The Record is now due on or before June 28, 2019.



       IT IS SO ORDERED this 29th day of May, 2019.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.